DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action and Amendment filed July 20, 2022 is acknowledged.
Claims 1-29 were pending. Claims 1-6, 8-13, 16-17, 19, 23 and 29 are being examined on the merits. Claims 14-15, 18, 22 and 24-28 remain withdrawn. Claims 7 and 20-21 are canceled.

Response to Arguments
Applicant’s arguments filed July 20, 2022 have been fully considered.

The following objections and rejections are withdrawn in view of the arguments or 
current amendments to the claims: 

	Objection to claim 19 
	Rejections of claims 7 and 20-21 under 35 USC § 112(b), indefiniteness
Rejection of claims 20-21 under 35 USC § 103 over Fry in view of Daum and Poritz
Rejection of claim 7 under 35 USC § 103 over Fry in view of Daum, Poritz and Sherman


Rejection of claims 1-5, 8-13, 16-17, 19, 23 and 29 under 35 USC § 103 over Fry in view of Daum and Poritz
	Applicant argues that the prior art rejections should be withdrawn as the cited references do not teach or suggest all of the limitations of, at least, independent claims 1 and 29 (Remarks, p. 6). Specifically, Applicant argues that Fry does not teach linking amplicons from the first PCR to a unique sequence (Remarks, p. 7). Applicant also argues that the cited references do not teach that the target sequence is linked to a unique sequence specific to the particular biological sample (Remarks, p. 7).
	The Examiner disagrees. As noted, at least, in the Non-Final Office Action mailed April 21, 2022 (pp. 5-7), claims 1 and 29 do not preclude an embodiment where the amplicons from the first PCR are linked to a unique sequence during the first cycle of the second round PCR. If Applicant intends that claims 1 and 29 require that the linking step be completed prior to the second round of PCR commencing or to require that the linking step be accomplished by some method other than incorporation during PCR, they should amend the claims to so indicate, provided that doing so does not introduce new matter. In addition, regarding Applicant’s second argument, it is not clear to the Examiner why the unique sequence added in Fry would not be specific to a particular biological sample, particularly since Fry recites that it will be specific (Fry, para. 127: “[a]s the association of the barcode is done as part of the library preparation process, it is possible to use more than one library, and thus more than one sample … barcodes may be included as part of the primer, where a different … barcode may be used for each library … different libraries may be mixed … identity of each sample may be determined as part of the sequencing process”).
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.
	
Rejection of claim 6 under 35 USC § 103 over Fry in view of Daum, Poritz and Sherman
Applicant argues that the prior art rejection should be withdrawn as the ordinary artisan would not combine the teachings of Sherman with the combination of the teachings of Fry, Daum and Poritz, as the components of the Sherman transport medium differ from the components of the transport medium taught in Daum (Remarks, p. 8). 
The Examiner disagrees. Daum teaches a transport medium comprising several genera of agents, but does not teach the particular species of chaotrope or detergent in instant claim 6. Sherman was cited merely for showing that these species of reagents are suitable for use in transport media. Since Daum teaches the genus of chaotropes and the genus of detergents, it is not clear to the Examiner why the ordinary artisan would not look to other prior art references, including Sherman, to optimize the particular species of chaotrope and detergent chosen. Whether the Sherman transport media comprises components that are identical to the Daum transport media is immaterial to this inquiry.
These arguments are not persuasive. The rejection is maintained to the extent that they apply to the currently amended claims.

Request for Rejoinder
	Applicant has requested rejoinder of the withdrawn species (claims 14-15, 18 and 22) and of the Group II claims (claims 24-28) (Remarks, p. 8). 
	Since the elected claims are not allowable, the non-elected species and non-elected invention are not being rejoined.

Information Disclosure Statement
The Information Disclosure Statement submitted June 16, 2022 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, 16-17, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness rejections
Claim 1 has been amended to recite “pooling the second series of amplicons” in the “linking” clause. It is not clear at what point in time in the method this step is completed. That is, while it is recited as part of the “linking” step, it does not appear possible to complete the “pooling” step until after the second series of amplicons are generated in the second round of PCR, which is recited in the “combining the linked series” clause. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite. 
For purposes of prior art searching, the “pooling” step in claim 1 is being interpreted 
as occurring at the end of the “combining the linked series” step.


Claims 2-6, 8-13, 16-17, 19 and 23 depend directly or indirectly from claim 1 and 
consequently incorporate the indefiniteness issues of claim 1. 

Lack of antecedent basis rejections
Claim 1 recites the limitation "pooling the second series of amplicons" in the “linking” clause.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not previously recite “a second series of amplicons”.
Claims 2-6, 8-13, 16-17, 19 and 23 depend directly or indirectly from claim 1 and 
consequently incorporate the lack of antecedent basis issues of claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-13, 16-17, 19, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fry1 (US Patent App. Pub. No. 2014/0249037) in view of Daum2 (US Patent App. Pub. No. 2015/0056609) and Poritz3 (WO 2016/196827 A1).

Regarding independent claims 1 and 29, Fry teaches …
A method for determining microbial resistance comprising: extracting microbial nucleic acid from a biological sample containing a microbe (para. 16: “methods … that can be used to characterize and/or identify one or more microorganisms … results from use … can provide … suggested treatments and/or sensitivity and/or therapy resistance”; para. 60: “total DNA content is purified … from a wide range of … sample types that are adequate for subsequent processing”; para. 61: “microbial type specific DNA fragments are … amplified”);
providing a collection of primer pairs, wherein each primer of the primer pair contains a common sequence and a variable sequence and the collection contains multiple variable sequences, wherein the variable sequence of the primers hybridize to multiple regions of the microbial nucleic acid responsible for the expression of resistance genes (para. 89: “several … primers that may be used … primers can take on a variety of configurations and may have a variety of structural components”; para. 90: “primers comprise one or more universal priming sites [i.e., common sequences]”; para. 107: “sets of primers may be used”; para 76: “the other [primer] has the … distal end of the target sequence [i.e., a variable sequence]”); para. 78: “the target sequence is a segment from the 16S rRNA gene … may comprise one or more hypervariable regions”; para. 79: “in another aspect … the target sequence is a segment of an antibiotic resistance gene”; para. 23: “a target sequence of the first forward primer can include a sequence beginning in V1 and extending towards V2 and the target sequence of the second forward primer can include a sequence beginning in V5 and extending towards V4” [i.e., the collection of the first and second forward primers has multiple variable sequences);
combining the microbial nucleic acid with the 10collection of primer pairs in a PCR to generate a series of amplicons (para. 17: “preparing an amplicon library with a PCR”; para. 22: describes primer pairs for use in the PCR);
linking the series of amplicons to a unique sequence that is specific for the biological sample (para. 127: “para. 548: “[e]ach sample is designated by its own DNA barcode”);
providing a second collection of primer pairs, wherein each primer pair contains a unique sequence and a sequence that hybridizes to one 15or more nucleic acids (Fig. 1: shows a target amplicon with trP1 and Ion A fusion primers, each with a target-specific region; para. 77: “the fusion primer contains a ‘barcode’”);
combining the linked series of nucleic acids with the second collection of primer pairs in a PCR to generate a second series of amplicons (Fig. 1; para. 74: “preparing an ion amplicon library … fusion PCR method using fusion primers to attach the … adapters to the amplicons as they are generated in PCR”); 
sequencing the second series of amplicons (Fig. 1; para. 74: “target region … will be sequenced”);
comparing the sequences of the second series of amplicons with the sequence of a control microbial nucleic acid (para. 28: “performing a set of alignments by comparing the one or more portions to information stored in one or more databases”);
and identifying information about the resistance genes of the biological sample (para. 606: “antibiotic susceptibility was determined”).

Fry does not teach that each primer pair in the second collection of primer pairs contains a sequence that is complementary to the unique sequence, but rather teaches that they contain the unique sequence (para. 77). However, the ordinary artisan understands that the unique sequence could be incorporated into either the first set of amplicons, or the second set of amplicons. Incorporating the barcode into the first set of amplicons (which would then require that the second collection of primer pairs include a sequence that is complementary to the unique sequence) is an obvious matter of design choice.

Fry does not clearly teach performing a second round of PCR on the series of amplicons produced in the first round of PCR. However, Poritz teaches this limitation. Specifically, Poritz teaches identification of mutations that confer antibiotic resistance (para. 56), wherein the nucleic acids in a sample are amplified with a first set of primers in a first round PCR, and then amplified again with a “set of second-stage amplification primers configured to amplify … regions of the amplicon” (para. 14).

Fry does not teach that the sequences of the second series of amplicons are compared specifically to a wild-type sequence, or that mutations in resistance genes are identified. However, Daum teaches these limitations (para. 44: “the variability of mutations along the pncA gene further underscores the added value of Ion Torrent gene sequencing to assess mutations in this hypervariable MTB gene”; Table 3: shows comparison of test isolates with wild-type isolate).

In addition, regarding the limitations requiring the simultaneous processing of multiple samples, Fry teaches that “highly multiplexed reactions can be performed” (para. 109; also, paras. 96, 104). Fry also teaches the “pooling the second series of amplicons” limitation (paras. 60-62, 127).


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry and incorporate the wild-type control sequence and detecting the mutations of resistance genes, as taught by Daum. Fry teaches the need for high sensitivity and high throughput methods of infectious disease detection, and that the detection method can be used for such purposes. Fry also teaches detecting various genes in the genome of bacteria, but does not specifically teach the wild-type control or resistance gene target sequences of Daum. One of ordinary skill in the art would have been motivated to use the testing method of Fry to test the Daum control and target sequences. Since Fry teaches that the method can be used to test for resistance genes, generally, one would expect that the wild-type control or resistance gene target sequences of Daum would be able to be detected in the Fry method. The ordinary artisan would have had an expectation of success as Fry does not limit the samples that may be tested.
	In addition, the ordinary artisan would have been motivated to further incorporate the Poritz step of re-amplifying the first-round amplicon with a second set of primers in a second amplification reaction, because doing so would have the expected benefit of increasing the multiplexing capacity of the method. The ordinary artisan would have had an expectation of success as Fry does not limit how many rounds of PCR can be performed on each sample.


Regarding dependent claims 2-5, Fry additionally teaches wherein the microbial resistance comprises resistance to an antibiotic (para. 18), as recited in claim 2, wherein a biological sample is bodily fluid (para. 20: CSF, synovial fluid), nasal discharge (para. 20), blood (para. 20), tissue (para. 20), or biopsy (para. 469), as recited in claim 3, wherein the microbe is a bacterium (para. 132), virus (para. 417), or a fungus (para. 417), as recited in claim 4, and wherein the microbe is Mycobacterium tuberculosis (paras. 164-165), as recited in claim 5.

Regarding dependent claim 8, Fry additionally teaches wherein extracting is performed by chemical (para. 542: ethanol precipitation) or mechanical (para. 470: e.g., sonication, para. 509) treatment of the biological sample.

Regarding dependent claims 9 and 11, Fry and Daum do not teach the recited length of the primer pairs (claim 9) or the microbial genome length (claim 11). However, the microbial genome length is an obvious matter of design choice, while the length of the primer pairs is also obvious, as primer design is well known in the art.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and further incorporate the recited microbial genome length and primer pair length. The ordinary artisan would have been motivated to try the particular microbial genome length in the Fry plus Daum and Poritz method, and would have had an expectation of success, as Fry teaches that the method can be used to detect the sequence of various microbial genome segments. In addition, the ordinary artisan would have been able to design appropriate primers for the chosen microbial genome segments, as primer design is well known in the art.


Regarding dependent claim 10, Fry additionally teaches or suggests wherein the the unique sequence is from about 8 to 15 nucleotides in length. Specifically, para. 77 shows a number of barcodes (i.e., unique sequences) that are, e.g., 10 bp in length. When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03. In addition, para. 91 teaches that the universal priming site (i.e., common sequence) is 15-25 nucleotides in length.

Regarding dependent claims 12-13, Fry additionally teaches wherein the microbial genome contains four or more different targets (para. 78: one or more 16S rRNA hypervariable regions). In addition, Daum teaches that the targets are antibiotic resistance genes (para. 13), as recited in claim 12, and teaches wherein the antibiotic resistance genes include rpoB (para. 37), KatG (para. 37), gyrA (para. 37) and pncA (para. 37) of Mycobacterium tuberculosis, as recited in claim 13.

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the target antibiotic resistance genes, as taught by Daum. Fry teaches the need for high sensitivity and high throughput methods of infectious disease detection, and that the detection method can be used for such purposes. Fry also teaches detecting various genes in the genome of bacteria, but does not specifically teach the specific target sequences of Daum. One of ordinary skill in the art would have been motivated to use the testing method of Fry plus Daum to test the Daum target sequences. Since Fry teaches that the method can be used to test for resistance genes, generally, one would expect that the resistance gene target sequences of Daum would be able to be detected in the Fry method. The ordinary artisan would have had an expectation of success as Fry does not limit the samples that may be tested.

Regarding dependent claim 16, Daum additionally teaches wherein the PCR is RT-PCR (para. 37).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the RT-PCR of Daum. Fry suggests that the target nucleic acid could be RNA (para. 445), but does not specifically teach that such a sample would be subjected to RT-PCR. However, the ordinary artisan understands that RNA would have to be reverse transcribed before it can be subjected to PCR, and that RT-PCR would be an appropriate method to accomplish that. The selection of a known method based on its art recognized suitability for an intended purpose supports a prima facie obviousness determination. MPEP 2144.07.
	Regarding dependent claim 17, Fry additionally teaches wherein the second series of amplicons generated are from 50 to 1,000 nucleotides in length (Table 2, amplicon length 200 bases … 100 bases). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

Regarding dependent claim 19, Fry additionally teaches wherein the second series of amplicons are diluted in a buffer and a portion of the diluted amplicons is sequenced (Examples 6 and 7).

Regarding dependent claim 23, Fry additionally teaches wherein the method is performed in less than about 24 hours (para. 56: “method enables a turnaround time … of about 12 hours, about 24 hours”). When a claim covers a range, the claim is anticipated if one point in the range is in the prior art. MPEP 2131.03.

In view of the foregoing, claims 1-5, 8-13, 16-17, 19, 23 and 29 are prima facie obvious over Fry in view of Daum and Poritz.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fry (US Patent App. Pub. No. 2014/0249037) in view of Daum (US Patent App. Pub. No. 2015/0056609) and Poritz (WO 2016/196827 A1) as applied to claim 1 above, and further in view of Sherman4 (US Patent App. Pub. No. 2011/0065108).

Regarding dependent claim 6, Daum additionally teaches wherein the at least one biological sample is collected in a transport medium containing chaotrope, a reducing agent, a chelator, a detergent and a buffer (para. 15). Daum does not specifically teach that the chaotrope is guanidine, or that the detergent is non-ionic. However, Sherman teaches these limitations (paras. 10, 43). 

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Fry plus Daum and Poritz, discussed above, and incorporate the use of guanidine and a non-ionic detergent of Sherman. The ordinary artisan would have been motivated to include these specific reagents in a transport medium, as they are known in the art to be useful for such a purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as including such reagents in transport media is well-known in the art. 

In view of the foregoing, claim 6 is prima facie obvious over Fry in view of Daum and Poritz, and further in view of Sherman.

Conclusion
Claims 1-6, 8-13, 16-17, 19, 23 and 29 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fry was cited in the PTO-892 Notice of References Cited mailed May 27, 2021.
        2 Daum was cited in the PTO-892 Notice of References Cited mailed May 27, 2021.
        3 Poritz was cited in the PTO-892 Notice of References Cited mailed May 27, 2021.
        4 Sherman was cited in the PTO-892 Notice of References Cited mailed May 27, 2021